717 A.2d 1023 (1998)
GOLDEN TRIANGLE NEWS, INC., a Delaware Corporation; t/d/b/a both Golden Triangle News and Mello News; Monroeville News, Inc.; Fairview Books, Inc. t/d/b/a Good N Plenty; B.L.D., Inc. t/d/b/a B.L.V.D. News; and North Hills News, Inc., on Behalf of Themselves and all Others Similarly Situated, Appellants
v.
Hon. D. Michael FISHER, in His Official Capacity as Attorney General for the Commonwealth of Pennsylvania; Robert Colville, in His Official Capacity as District Attorney of Allegheny County; City of Pittsburgh, a Municipal Corporation; Jacqueline R. Morrow, in Her Official Capacity as Solicitor for the City of Pittsburgh; Municipality of Monroeville; John F. Cambest, in His Official Capacity as Solicitor for the Municipality of Monroeville; Township of Ross; C. Donald Gates, in His Official Capacity as Solicitor of Ross Township; and Col. Paul Evanko, in His Official Capacity as Commissioner, Pennsylvania State Police, on Behalf of themselves and on Behalf of all Others Similarly Situated.
Supreme Court of Pennsylvania.
Argued September 16, 1998.
Decided October 8, 1998.

ORDER
PER CURIAM:
Order affirmed.
ZAPPALA, J., dissents.